Citation Nr: 1418911	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg condition, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, M.S.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for residuals of a post-traumatic left knee sprain.  He contends that he has a right leg condition due to favoring his left leg for over 40 years. 

Any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002).

In August 2011, the Veteran was afforded a VA examination.  However, the examiner's opinion was not sufficient to address the question of whether the Veteran's right leg condition was aggravated by the left knee disability.  Thus, a new opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA neurologist to obtain a medical opinion regarding the relationship between the Veteran's current right leg disability, to include diagnosed meralgia and neuralgia paresthetica and his service-connected left knee disability.  The claims file, to include electronic treatment records, must be reviewed by the neurologist.  If a new examination is deemed necessary to respond to the questions, one should be scheduled.

Following review of the claims file, the neurologist physician should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right leg disability, including meralgia paresthetica and neuralgia paresthetica, are caused by the service connected post-traumatic left knee sprain?  Please explain why or why not, to include consideration of the Veteran's contention of favoring the left knee for years.
b. If not caused by the left knee disability, please provide an opinion as to whether it is at least as likely as not that the current right leg disability was permanently worsened beyond natural progression (as opposed to temporary exacerbations or flare-ups of symptoms) by the service-connected post-traumatic left knee sprain.  The neurologist should address the Veteran's contention that his right leg disability is the result of favoring his service-connected left knee disability.  
c. If the neurologist finds that the Veteran's right leg disability has been permanently worsened beyond normal progression (aggravated) by the Veteran's service connected left knee disability, the examiner should attempt to quantify the degree of aggravation caused by the service connected left leg disability

The physician should explain the medical basis for the conclusions reached.  If an opinion cannot be provided without resorting to speculation, the neurologist should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If 
the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



